 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    ALLEN S. HEUSNER,                             Case No. 2:14-cv-01119-RFB-GWF
12                     Petitioner,                  ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                     Respondents.
16

17          Respondents having filed an unopposed motion to strike (ECF No. 32), and good cause

18   appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion to strike (ECF No.

20   32) is GRANTED. The clerk of the court shall STRIKE petitioner’s proper-person notification

21   (ECF No. 30).

22          DATED: January 24, 2019.
23                                                      ______________________________
                                                        RICHARD F. BOULWARE, II
24                                                      United States District Judge
25

26

27

28
                                                   1
